In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-18-00101-CV
       ___________________________

        JEWELL THOMAS, Appellant

                       V.

         LESLIE WRIGHT, Appellee


    On Appeal from the 17th District Court
           Tarrant County, Texas
       Trial Court No. 017-284730-16


Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On January 4, 2019, we notified appellant that her brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have not received a response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                        Per Curiam

Delivered: February 7, 2019




                                            2